Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-14 of J. Lee et al., US 16/753,497 (Dec. 27, 2018) are pending.  Claims 1-13 are rejected. Claim 14 is objectionable.  


Claim Objections

Claim 14 is objected to on the grounds that a significant number of compounds are missing bonds necessary to complete benzothiofuran and benzofuran ring systems.  For example, the following claim 14 compound (see page 28 of 50) fails to depict a thiobenzofuran bond.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.


That is, based on the specification at page 37, and the structural requirements of base claim 1, this compound should be amended to depict the following structure.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Numerous other compounds have similar errors.  Applicant is required to amend claim 14 to reflect the correct chemical structures for all compounds that are missing benzofuran and thiobenzofuran bonds.  Based on the disclosure (including the base Markush structures for chemical formulae 1 and 2), this is considered to be an obvious typographical error (likely due to increasing bond faintness during photocopying/PDF creation).  An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction.  MPEP § 2163.07.  

Objection to the Specification

The specification is objected to for the same reasons discussed above.  That is a significant number of compounds depicted at pages 18-58 are missing bonds necessary to complete benzothiofuran and benzofuran ring systems.  

For example, the specification at page 26 (first structure) should be amended to redraw the following compound:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


as follows:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Applicant is required to address all such errors in the specification (at pages 18-58) in a similar manner.  As discussed above, this is considered to be an obvious typographical error.  MPEP § 2163.07. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over B. Kim et al., US 2019/0198780 (2019) (“Kim”).  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The Prior Art

B. Kim et al., US 2019/0198780 (2019) (“Kim”)

Kim teaches a composition that includes the organic compound (of chemical formula 1) as a first organic compound, and includes a second organic compound including a carbazole moiety represented by Chemical Formula 7.  Kim at page 1, [0014].  Kim further discloses that the second organic compound may be a compound represented by Chemical Formula 7 A.  Kim at page 21, [0070].  

In Fig. 2, Kim teaches an organic light emitting diode 200 comprising anode 110, cathode 120 and organic layer 105.  Kim at page 64. [0116].  Kim teaches that the organic layer 105 includes an electron auxiliary layer 140 disposed between the light emitting layer 230 and the cathode 120.  Kim at page 64, [0119].  Kim teaches that the disclosed composition may be included in light emitting layer 230.  Kim at page 64, [0120].  

With respect to the claimed compound of chemical formula 2, Kim teaches that the first organic compound of Kim chemical formula 1 may be the following compound 63.


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Kim at page 15.  Kim compound 63 meets each and every limitation of chemical formula 2 of claim 1 and is not excluded by the following claim 1 proviso:

with the proviso that the case where 
R21 is -L21-Ar1 and R31 is -L22-Ar2, or 
R22 is -L21-Ar1 and R32 is -L22-Ar2, or 
R23 is -L21-Ar1 and R33 is -L22-Ar2, or 
R24 is -L21-Ar1 and R34 is -L22-Ar2 is excluded;

Kim compound 63 is the only compound disclosed by Kim that meets the structural limitations of claim 1, chemical formula 2.  Kim compound 63 also clearly meets structural limitations for chemical formula 2 of claims 2-13.  For example, with respect to claim 8, Kim compound 63 corresponds to the following formula:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


With respect to the claimed compound of chemical formula 1, Kim discloses a number of compounds of Kim’s chemical formula 7A that also meet structural limitations of claim 1, chemical formula 1.  Kim at page 26 et seq., [0088].  For example, Kim compound [E-31] below (of Kim formula 7A) meets the structural limitations of claim 1, chemical formula 1.  


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Kim at page 31.  Kim compound [E-31] also meets each and every additional structural limitation of chemical formula 1 of claims 2-14.  Note that Kim compound [E-31] is the 14th species of chemical formula 1 claimed in claim 7.  

Prior Art Effect of Kim

Kim is effective prior art under 35 USC § 102(a)(2) as Kim’s US filing date of December 26, 2018, which is before the instant effective filing date of December 27, 2018.  Applicant cannot rely upon the certified copy of the foreign priority application (i.e., KR 10-2017-0181543 (Dec. 27, 2017)) to overcome this rejection because a translation of this priority document has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Note also that Kim is also effective prior art under 35 USC § 102(a)(2) respecting the subject matter cited above as of the filing date of Kim’s priority document KR 10-2017-0181464 (Dec. 27, 2017) because: (1) Kim is U.S. patent application publication; (2) names another inventor; and (3) the subject matter of Kim relied upon in this rejection is disclosed in Kim’s priority document KR 10-2017-0181464.  See MPEP § 2154.01; 35 USC § 102(d).  Kim’s priority document KR 10-2017-0181464 (Dec. 27, 2017) is provided in the instant application’s file by way of the attached PTO-892 and includes an English-language translation (downloaded by the Examiner on May 26, 2022 from https://patentscope.wipo.int/search/en/detail.jsf?docId=KR248938668&_cid=P20-L3N3B5-11879-1 ) as the second half of the document.  Application KR 10-2017-0181464 (Dec. 27, 2017) thus consists of 189 total pages (including the English-language portion).  Kim compounds 63 and [E31] are respectively disclosed in KR 10-2017-0181464 at pages 24/189 and 34/189.  

Claims 1-13 Are Obvious in View of Kim

One of ordinary skill in the art is motivated with a reasonable likelihood of success to employ a mixture of Kim compounds 63 and [E-31] in the light emitting layer of an OLED (Kim Fig. 2, OLED 200) thereby meeting each and every limitation of claims 1-13.  One of ordinary skill is so motivated because that is the very purpose taught by Kim for compounds 63 and [E-31].  MPEP § 2144.01; see also MPEP § 2143(I)(E) (obvious to try rational).  


Subject Matter Free of the Art of Record

Claim 14 is free of the prior art of record.  The closest art of record is A. Parham et a., US 2016/0181548 (2016) (“Parham”).  Parham was cited in the corresponding Written Opinion of the International Searching Authority (in the underlying PCT application) as document D1 (KR 2016038006).  Parham teaches compounds of the general formula (1).  Parham at pages 1-2, [0017].  Parham teaches use of a compound of the formula (1) in an electronic device, preferably in an electron-transporting layer and/or in an emitting layer.  Parham at page 49, [0114].  Parham teaches the following example compounds of his formula (1):


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Note that Parham Example 14 is the only disclosed compound that falls within claim 1 formula 2 (it is not excluded by the claim 1 proviso).  Parham compound 14, however, does not fall within the compounds listed in instant claim 14.  

As discussed in the Written Opinion, Parham teaches that apart from the layer comprising the compound of the formula (1), the electronic device may comprise further layers, for example one or more hole injection layers, hole transport layers, hole blocker layers, emitting layers, electron transport layers, electron injection layers, electron blocker layers, exciton blocker layers, interlayers, charge generation layers.  Parham at page 64, [0141].  

However, even assuming (as alleged in the Written Opinion) motivation to structurally modify a Parham compound so as to arrive at a compound of claimed chemical formula 2 listed in claim 14, still Parham does not motivate one of ordinary skill to include a compound of claimed formula 2 (e.g. Parham compound 14) and a compound of claimed formula 1 (e.g., Parham compound 17) in the same light emitting layer (as required by claim 14).  As such, claim 14 is not obvious in view of Parham.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622